DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 

Response to Amendment
The amendment filed on 03/14/2022 has been entered:
Claim 1 – 12 remain pending in the application;
Claim 1, 5 and 7 are amended.


Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are moot in view of new grounds of rejection:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered, but the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 7, applicant amended the claims to include limitations “derive, based on a three-dimensional position and size of an access hole formed in a puncture adapter for inserting the puncture needle into the breast, a path”, an d submitted on p.7 – 8 that “nothing in the cited paragraph [0034] of the '913 publication indicates that the access hole is being used to derive any path for planning purposes with reference to a regression line or that the path with reference to the regression line is derived for planning purposes based on the claimed size of an access hole formed in a puncture adapter”; “the Office Action has not shown that it is the access holes that it proposes to add to the other references that enable the proposed combination to have the capabilities noted in the alleged motivation to combine”; “the Office Action has not shown that the combined references would have taught that the derived path was a "path passing through a three-dimensional area corresponding to the access hole and further through the derived gravity center, and being closest to the regression line derived from the three-dimensional distribution of the plurality of lesion tissues."”

Since applicant’s amendments change the scope of claim, new reference Feldman et al. (US 5,943,719; published on 08/31/1999) (hereinafter “Feldman”) is introduced in new grounds of rejection to teach amended claim in combination with other cited references. See detail in later 103 rejection.
In addition, the cited references Burbank and Fenster does not exclude the path being through the gravity point. Instead, the Burbank and Fenster teach the fundamental requirement of biopsy path (see Burbank; Col.4, Ln.42 – 45) and the function of regression line in trajectory estimation (see Fenster; [0086]). The rational of modification is also provided in the last office action, and will be detailed again in this office action.
  Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejections for the reasons detailed above.

Regarding the rejections of all dependent claims, applicant’s arguments submitted on p.8 are exclusively relying on supposed deficiencies with the rejection of parent claim 1 and 7. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 8 have been fully considered and the amendments render applicant’s argument moot. The amendments result in new ground of rejection.

Claim Objections
Claim 1, 7 and 11 are objected to because of the following informalities:  
Claim 1 line 8 limitation “the puncture needle” should read “a puncture needle”, and line 9 limitation “a puncture needle” should read “the puncture needle”, to avoid potential 112(b) issue. 
Claim 7 line 9 limitation “the puncture needle” should read “a puncture needle”, and line 10 limitation “a puncture needle” should read “the puncture needle”, to avoid potential 112(b) issue.
Claim 11 line 4, limitation “an region” should read “a region”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2012/0163533 A1; published on 06/28/2012) (hereinafter "Ogura") in view of Burbank et al. (US 5,928,164; published on 07/27/1999) (hereinafter “Burbank”), Feldman et al. (US 5,943,719; published on 08/31/1999) (hereinafter “Feldman”) and Fenster et al. (US 2009/0198094 A1; published on 08/06/2009) (hereinafter “Fenster”).

Regarding claim 1, Ogura teaches a breast X-ray imaging apparatus ("The mammographic apparatus 100 …" [0029]; see apparatus 100 in Fig.10), comprising:
processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]) configured to:

detect a plurality of lesion tissues in the breast from the three-dimensional image data ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area such as a mammary gland distribution, a tumor profile, and a calcification distribution profile indicating a clustered, linear or segmental distribution indicative of malignancy." [0042]; "… an area specification unit 26 …" [0075]);
derive, from a three-dimensional distribution of the plurality of lesion tissue (“… a three-dimensional position measurement unit maybe configured to automatically calculate a three-dimensional position according to an X axis, Y axis and Z axis of a lesion area … and automatically sample the lesion area using the calculation result.” [0083]), a gravity center of the distribution ("... when a plurality of portions of calcification is present … pass through a center of gravity of each of the plurality of portions of calcification." [0078]); and
derive, a path as a puncture path through which a puncture needle is to be inserted into the breast, a path ("The insertion direction determination unit 72 determines an insertion direction {insertion angle} of the biopsy needle 75 to the lesion area designated by the operation unit 24." [0077]; “In this manner, the position and insertion angle of the biopsy needle 75 can be controlled and inserted into the lesion 
Although Ogura teaches the puncture path derivation is based on detected plurality of lesion tissues ("The insertion direction is determined as a direction from which more effective sampling of the lesion area can be acquired. The determination of the direction is executed based on density characteristics of the plurality of tomographic images generated by the image processing unit 21." [0077]), Ogura fails to explicitly teach that processing circuitry is configured to derive, from a three-dimensional distribution of the plurality of lesion tissues, a regression line; and derive, based on a three-dimensional position and size of an access hole formed in a puncture adapter for inserting the puncture needle into the breast, a path passing through a three-dimensional area corresponding to the access hole, and being closest to the regression line derived from the three-dimensional distribution of the plurality of lesion tissues.
However, in the same field of endeavor, Burbank teaches the requirement to derive a puncture path (“This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis” Col.4, Ln.42 – 45).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the consideration of pathologist’s requirement as taught by 
In addition, in the same field of endeavor, Feldman teaches processing circuitry (“A programmable computer 26 may control the imaging system, and the other apparatus described below.” Col.5, Ln.51 – Col.6, Ln.4) is configured to derive, based on a three-dimensional position and size of an access hole formed in a puncture adapter for inserting the puncture needle into the breast, a path passing through a three-dimensional area corresponding to the access hole (“The narrow end of holes 82 and 84 preferably has a cross-section similar to the diameter of biopsy needle 36. This arrangement allows biopsy needle 36 to achieve large angles …” Col.6, Ln.50 – 61; here the size of hole restrain the needle angles; “After the surgeon marks trajectory 80 on an image, computer 26 indicates to the surgeon through which holes biopsy needle 36 should be guided and any adjustments required {if necessary} in the height and lateral position of sheet 184.” Col.9, Ln.23 – 42; here the height and lateral position of hole is considered in defining trajectory 80).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the consideration of holes position as taught by Feldman. Doing so would make it possible that “Biopsy needle 36 is inserted through holes 82 
In addition, in the same field of endeavor, Fenster teaches processing circuitry is configured (“The processor also executes software for determining dosimetry of a selected therapy, and for controlling the TRUS transducer 24 and the robot 48.” [0056]) to derive, from a three-dimensional (“… a subsequent 3D US image is compared to the initial 3D US image.” [0102]) distribution of the plurality of lesion tissue (“The difference map is thresholded to identify candidate needle and seed voxels.” [0103]), a regression line (“Once the difference map has been pre-filtered, regression analysis is performed on the difference map at step 340. During this analysis, a line is fit to the voxels in the difference map using linear regression analysis.” [0086]); and derive, a path as a puncture path through which a puncture needle is to be inserted into the breast, the path being closest to the derived regression line (“The equation of the line determined from the difference map using linear regression analysis provides the estimated trajectory for the needle.” [0086]; here the candidate voxels are equivalent to lesion sites as detected in Ogura).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the linear regression based trajectory determination as taught by Fenster. Doing so would make it possible for “allowing the needle trajectory to be more accurately estimated” (see Fenster; [0077]) and the using of the linear regression analysis will also results in “relatively low processing power” (see Fenster; [0134]).
KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143. In this case, detecting sampling points and linear regression analysis are both known methods in the art as cited above, by using the linear regression to fit a line to multiple points (voxels) together with the mechanical constrain of guiding hole position/size, the combination yields nothing more than predictable results which is the effective and sufficient sampling of multiple points for biopsy as required by the pathologist.

Regarding claim 2, Ogura in view Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches wherein the processing circuitry corrects the puncture path according to an operation received from an operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]).

Regarding claim 3, Ogura in view Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches the processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]).
In addition, Burbank further teaches to estimate a size of the puncture needle in a direction orthogonal to the puncture path based on the puncture path and a range of the distribution of the plurality of lesion tissue (“The use of 14 gauge needles is a compromise between the physician's desire to use the smallest, least invasive, needle gage and the pathologist's needs for as large a tissue sample as possible to minimize false-positive and false-negative diagnosis. This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis.” Col.4, Ln.38 - 45).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the computer as taught by Ogura with the implementation of the consideration of pathologist’s requirement as taught by Burbank. Doing so would make it possible to “allow for collection of larger tissue volume through a small opening, reliable active tissue capture mechanism, more accurate control of the location from which samples are acquired, ability to acquire multiple samples from the biopsy site without having to reinsert the biopsy needle, less traumatic transportation and storage of samples with minimum handling, and correlation of sample storage to harvest site” (see Burbank; Col.6, Ln.39 – 49).


a puncture adapter configured to insert a puncture needle into a breast of a subject (“The biopsy needle displacement unit 74 moves the biopsy needle 75 … In this manner, the position and insertion angle of the biopsy needle 75 can be controlled and inserted into the lesion area.” [0079]; see Fig.10, the displacement unit 74 and the compression plate 13 together are interpreted as the puncture adapter); and
processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]) configured to
detect a plurality of lesion tissues in the breast ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area such as a mammary gland distribution, a tumor profile, and a calcification distribution profile indicating a clustered, linear or segmental distribution indicative of malignancy." [0042]; "… an area specification unit 26 …" [0075]) from three-dimensional image data of the breast collected by a breast X-ray imaging apparatus ("The imaging apparatus 10 is configured to capture X-ray images." [0030]; "… a three-dimensional position measurement unit maybe configured to automatically calculate a three-dimensional position according to an X axis, Y axis and Z axis of a lesion area based on the object area specified by the area specification unit 26 ..." [0083]);
derive, from a three-dimensional distribution of the plurality of lesion tissue (“… a three-dimensional position measurement unit maybe configured to automatically 
derive, a path as a puncture path through which a puncture needle is to be inserted into the breast, a path ("The insertion direction determination unit 72 determines an insertion direction {insertion angle} of the biopsy needle 75 to the lesion area designated by the operation unit 24." [0077]; “In this manner, the position and insertion angle of the biopsy needle 75 can be controlled and inserted into the lesion area.” [0079]; see Fig.10, both the position and angle define the insertion path of needle) the path passing through the derived gravity center ("... when a plurality of portions of calcification is present, the plurality of tomographic images is used to determine an insertion direction as a direction which can pass through a center of gravity of each of the plurality of portions of calcification." [0078]); and
control the puncture adapter, based on the puncture path ("More specifically, the biopsy needle displacement unit 74 is controlled cased on the insertion direction determined by the insertion direction determination unit 72." [0079]).
Although Ogura teaches the puncture path derivation is based on detected plurality of lesion tissues ("The insertion direction is determined as a direction from which more effective sampling of the lesion area can be acquired. The determination of the direction is executed based on density characteristics of the plurality of tomographic images generated by the image processing unit 21." [0077]), Ogura fails to explicitly 
However, in the same field of endeavor, Burbank teaches the requirement to derive a puncture path (“This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis” Col.4, Ln.42 – 45).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the consideration of pathologist’s requirement as taught by Burbank. Doing so would make it possible to “allow for collection of larger tissue volume through a small opening, reliable active tissue capture mechanism, more accurate control of the location from which samples are acquired, ability to acquire multiple samples from the biopsy site without having to reinsert the biopsy needle, less traumatic transportation and storage of samples with minimum handling, and correlation of sample storage to harvest site” (see Burbank; Col.6, Ln.39 – 49).
In addition, in the same field of endeavor, Feldman teaches processing circuitry (“A programmable computer 26 may control the imaging system, and the other apparatus described below.” Col.5, Ln.51 – Col.6, Ln.4) is configured to derive, based on a three-dimensional position and size of an access hole formed in a puncture adapter for inserting the puncture needle into the breast, a path passing through a three-dimensional area corresponding to the access hole (“The narrow end of holes 82 and 84 preferably has a cross-section similar to the diameter of biopsy needle 36. This arrangement allows biopsy needle 36 to achieve large angles …” Col.6, Ln.50 – 61; here the size of hole restrain the needle angles; “After the surgeon marks trajectory 80 on an image, computer 26 indicates to the surgeon through which holes biopsy needle 36 should be guided and any adjustments required {if necessary} in the height and lateral position of sheet 184.” Col.9, Ln.23 – 42; here the height and lateral position of hole is considered in defining trajectory 80).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the consideration of holes position as taught by Feldman. Doing so would make it possible that “Biopsy needle 36 is inserted through holes 82 and 84 to follow trajectory 80 into patient 20” and in the meanwhile “slight adjustments may be performed” (see Feldman; Col.6, Ln.62 – Col.7, Ln.3).
In addition, in the same field of endeavor, Fenster teaches processing circuitry is configured (“The processor also executes software for determining dosimetry of a selected therapy, and for controlling the TRUS transducer 24 and the robot 48.” [0056]) to derive, from a three-dimensional (“… a subsequent 3D US image is compared to the initial 3D US image.” [0102]) distribution of the plurality of lesion tissue (“The difference map is thresholded to identify candidate needle and seed voxels.” [0103]), a regression line (“Once the difference map has been pre-filtered, regression analysis is performed on the difference map at step 340. During this analysis, a line is fit to the voxels in the difference map using linear regression analysis.” [0086]); and derive, a path as a puncture path through which a puncture needle is to be inserted into the breast, the path being closest to the derived regression line (“The equation of the line determined from the difference map using linear regression analysis provides the estimated trajectory for the needle.” [0086]; here the candidate voxels are equivalent to lesion sites as detected in Ogura).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the linear regression based trajectory determination as taught by Fenster. Doing so would make it possible for “allowing the needle trajectory to be more accurately estimated” (see Fenster; [0077]) and the using of the linear regression analysis will also results in “relatively low processing power” (see Fenster; [0134]).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143. In this case, detecting sampling points and linear regression analysis are both known methods in the art as cited above, by using the linear regression to fit a line to multiple points (voxels) together with the mechanical constrain of guiding hole position/size, the combination yields nothing more than predictable results which is the effective and sufficient sampling of multiple points for biopsy as required by the pathologist.

Regarding claim 8, Ogura in view Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches wherein the processing circuitry corrects the puncture path according to an operation received from an operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; 

Regarding claim 9, Ogura in view Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]).
In addition, Burbank further teaches to estimate a size of the puncture needle in a direction orthogonal to the puncture path based on the puncture path and a range of the distribution of the plurality of lesion tissue (“The use of 14 gauge needles is a compromise between the physician's desire to use the smallest, least invasive, needle gage and the pathologist's needs for as large a tissue sample as possible to minimize false-positive and false-negative diagnosis. This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis.” Col.4, Ln.38 - 45).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the computer as taught by Ogura with the implementation of the consideration of pathologist’s requirement as taught by Burbank. Doing so would make it possible to “allow for collection of larger tissue volume through a small opening, reliable active tissue capture mechanism, more accurate control of the location from which samples are acquired, ability to acquire multiple samples from the biopsy site without having to reinsert the biopsy needle, less traumatic .


Claim 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Burbank, Feldman and Fenster, as applied in claim 1 and 7 respectively, and further in view of Defreitas et al. (US 2014/0073913 A1; published on 03/13/2014) (hereinafter "Defreitas").


Ogura in view of Burbank, Feldman and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry further derives puncture depth for inserting the puncture needle based a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the extent of biopsy needle motion ..." [0044]; see Fig.6 - 8, the opening is at the center of calcifications).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 5, Ogura in view of Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches the processing circuitry receives an operation of specifying a region of interest of the breast from the operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]), and also derives puncture depth for inserting the puncture needle based on a position of the region of interest ("Thereafter, the biopsy needle control unit 73 of the mammographic apparatus 100 uses the determined insertion direction to control the position and insertion angle of the biopsy needle 75. In this manner, the biopsy needle 75 is inserted into the lesion area C ..." [0082]; here the position of C includes inherent depth attribute).
Ogura in view of Burbank, Feldman and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and derives puncture 
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 – 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 10, Ogura in view of Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the gravity center ("... when a plurality of portions of calcification is present, the plurality of tomographic images is used to determine an insertion direction as a direction which can pass through a center of gravity of each of the plurality of portions of calcification." [0078]).
Ogura in view of Burbank, Feldman and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry further derives puncture depth for inserting the puncture needle based a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 - 8, the opening is at the center of calcifications).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 11, Ogura in view of Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry receives an operation of specifying a region of interest of the breast from the operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]), and also derives puncture depth for inserting the puncture needle based on a position of the region of interest ("Thereafter, the biopsy needle control unit 73 of the mammographic apparatus 100 uses the determined insertion direction to control the position and insertion angle of the biopsy needle 75. In this manner, the biopsy needle 75 is inserted into the lesion area C ..." [0082]; here the position of C includes inherent depth attribute).
Ogura in view of Burbank, Feldman and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 – 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).


Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Burbank, Feldman and Fenster, as applied in claim 1 and 7 respectively, and further in view of Miller et al. (US 2009/0118640 A1; published on 05/07/2009) (hereinafter "Miller").

Regarding claim 6, Ogura in view of Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches wherein the processing circuitry estimates a region where a specimen is to be sampled by the puncture needle ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area …" [0042]; "… an area specification unit 26 …" [0075]; "... the biopsy needle 75 is inserted into the lesion area C to cytologically perform a minimally invasive evaluation of the lesion area." [0082]).
Ogura in view of Burbank, Feldman and Fenster fails to explicitly teach wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path.
However, in the same field of endeavor, Miller teaches wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path ("Further, the utilities may represent a biopsy core site as a 3-D core of a length that accurately represents the size of the core that will be taken with the particular biopsy needle used." [0018]; "The system provides an improved method of managing, planning and displaying the location of biopsy core sites across multiple same-patient visits to increase the confidence and accuracy of biopsy results." [0050]).


Regarding claim 12, Ogura in view of Burbank, Feldman and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches wherein the processing circuitry estimates a region where a specimen is to be sampled by the puncture needle ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area …" [0042]; "… an area specification unit 26 …" [0075]; "... the biopsy needle 75 is inserted into the lesion area C to cytologically perform a minimally invasive evaluation of the lesion area." [0082]).
Ogura in view of Burbank, Feldman and Fenster fails to explicitly teach wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path.
However, in the same field of endeavor, Miller teaches wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path ("Further, the utilities may represent a biopsy core site as a 3-D core of a length that accurately represents the size of the core that will be taken with the particular biopsy needle used." [0018]; "The system provides an improved method of managing, planning and displaying the location of biopsy core sites across multiple same-patient visits to increase the confidence and accuracy of biopsy results." [0050]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Palma et al. (US 2016/0310215 A1; published on 10/27/2016) teach a breast imaging system with a biopsy guiding frame.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793